TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00695-CV
                                      NO. 03-13-00195-CV



                                 The State of Texas, Appellant

                                                v.

     Life Partners Holdings, Inc.; Life Partners, Inc.; Brian D. Pardo; R. Scott Peden;
    Advance Trust & Life Escrow Services, LTA; and Purchase Escrow Services, LLC,
                                         Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GV-12-001128, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On February 6, 2013, we granted the State’s motion to abate its interlocutory appeal

in cause number 03-12-00695-CV while a final judgment was prepared in the underlying proceeding.

The State has now filed an unopposed motion to consolidate the interlocutory appeal with its appeal

from the final judgment in cause number 03-13-00195-CV. The State did not specify whether it

wanted us to consolidate the two appeals for consideration only or if it wanted the interlocutory

appeal consolidated into the final appeal, but it informs us that the issues in the two appeals are

identical. We therefore grant the State’s motion, reinstate cause number 03-12-00695-CV, and

consolidate it into the appeal from the final judgment, cause number 03-13-00195-CV. The record

and all filings from cause number 03-12-00695-CV will be transferred into cause 03-13-00195-CV,

and cause number 03-12-00695-CV will be dismissed.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

NO. 03-12-00695-CV Dismissed
NO. 03-13-00195-CV Consolidated

Filed: May 8, 2013




                                              2